
	

113 S2151 IS: Early Warning Reporting System Improvement Act of 2014
U.S. Senate
2014-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2151
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2014
			Mr. Markey (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To enhance the early warning reporting requirements for motor vehicle manufacturers.
	
	1.Short titleThis Act may be cited as the Early Warning Reporting System Improvement Act of 2014.2.Additional early warning reporting requirementsSection 30166(m) of title 49, United States Code is amended—(1)in paragraph (3)(C)—(A)by striking The manufacturer and inserting the following:(i)In generalThe manufacturer; and(B)by adding at the end the following:(ii)Fatal incidentsIf an incident described in clause (i) involves fatalities, the Secretary shall require the
			 manufacturer to submit, as part of its incident report—(I)all initial claims or notice documents that notified the manufacturer of the incident;(II)any police reports or other documents describing or reconstructing the incident; and(III)any amendments or supplements to the documents described in subclause (I), except for—(aa)medical documents and bills;(bb)property damage invoices or estimates; and(cc)documents related to damages.;(2)in paragraph (4), by amending subparagraph (C) to read as follows:(C)Disclosure(i)In generalThe information provided to the Secretary pursuant to this subsection—(I)shall be disclosed publicly unless exempt from disclosure under section 552(b) of title 5; and(II)shall be entered into the early warning reporting database in a manner that is searchable by
			 manufacturer name, vehicle or equipment make and model name, model year,
			 and type
			 of potential defect.(ii)PresumptionIn administering this subparagraph, the Secretary shall presume in favor of maximum public
			 availability of information.(iii)Inapplicability of confidentiality provisionsIn administering this paragraph, the confidentiality provisions under section 552(b)(4) of title 5,
			 shall not be construed to prevent the public disclosure of—(I)production information regarding passenger motor vehicles;(II)information on incidents involving death or injury;(III)numbers of property damage claims; or(IV)aggregated numbers of consumer complaints.; and(3)by adding at the end the following:(6)Use of early warning reportsThe Secretary shall consider information gathered under this section in proceedings described in
			 sections 30118 and 30162..3.Improved National Highway Traffic Safety Administration vehicle safety databases(a)In generalNot later than 2 years after the date of the enactment of this Act, and after consultation with
			 frequent users of its publicly available databases, the Secretary of
			 Transportation (referred to in this section as the Secretary) shall improve public accessibility to information on the National Highway Traffic Safety
			 Administration’s publicly accessible vehicle safety databases by—(1)improving organization and functionality, including design features such as drop-down menus, and
			 allowing for data from all of the publicly accessible vehicle safety
			 databases to be searched, sorted, aggregated, and downloaded in a manner—(A)consistent with the public interest; and(B)that facilitates easy use by consumers;(2)providing greater consistency in presentation of vehicle safety issues;(3)improving searchability about specific vehicles and issues through standardization of commonly used
			 search terms and the integration of databases to enable all to be
			 simultaneously searched using the same keyword search function; and(4)ensuring that all documents, studies, investigations, inspections, incident reports, and other
			 materials related to an incident that are created or obtained by the
			 National Highway Traffic Safety Administration be made publicly available
			 in a manner that is searchable in databases by—(A)manufacturer name, vehicle or equipment make and model name, and model year;(B)type of potential defect;(C)number of injuries or fatalities; and(D)any other element that the Secretary determines to be in the public interest.(b)Inspection and investigation informationThe Secretary shall—(1)provide public notice of all inspection and investigation activities conducted by the Secretary
			 under section 30166 of title 49, United States Code; and(2)make such notices, and notice of  any enforcement or other action taken as a result of an
			 inspection or investigation—(A)available to consumers on the Internet immediately after such notice is issued; and(B)searchable by manufacturer name, vehicle or equipment make and model name, model year, system or
			 component,
			 and the type of
			 inspection or investigation being conducted.
